Exhibit 10.3

 

RESTRICTED STOCK AGREEMENT

HUTTIG BUILDING PRODUCTS, INC.

2005 EXECUTIVE INCENTIVE COMPENSATION PLAN

 

[insert date]

 

The parties to this Restricted Stock Agreement (this “Agreement”) are Huttig
Building Products, Inc., a Delaware corporation (the “Corporation”), and [insert
name], an employee of the Corporation (the “Participant”).

 

Pursuant to the terms of the Huttig Building Products, Inc. 2005 Executive
Incentive Compensation Plan, as amended and restated from time to time (the
“Plan”), the Corporation, upon the recommendation of the Management Organization
and Compensation Committee (the “Committee”) of the Board of Directors, has
determined to award to the Participant [insert number] shares of restricted
stock, subject to the terms of the Plan as of the date of this Agreement (the
“Grant Date”). As a condition to such award and pursuant to the terms of the
Plan, the Corporation and the Participant hereby enter into this Agreement and
agree to the terms and conditions set forth herein.

 

1.

DEFINITIONS.

 

Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings contained in the Plan. For purposes of this Agreement, and for
purposes of interpreting the terms of the Plan, “Restriction Period” shall mean
a period commencing on the Grant Date and ending for 33-1/3% of the grant on
each subsequent anniversary date for the three-year period ending [insert date].

 

2.

AWARD OF HUTTIG SHARES

 

Pursuant to the provisions of the Plan and this Agreement and by the authority
of the Committee, the Corporation awards [insert number] shares (the “Restricted
Stock”) of the Corporation’s common stock, par value $.01 per share (“Huttig
Shares”), to the Participant. The Corporation, the Board of Directors and the
Committee do not guarantee the Restricted Stock from loss of value or
depreciation.

 

3.

RESTRICTIONS AND RIGHTS

 

(a)

During the Restriction Period, the Restricted Stock may not be sold,
transferred, assigned or pledged (the “Restrictions”). During the Restriction
Period, the Restricted Stock is subject to forfeiture in the event that the
Participant attempts to sell, transfer, assign or pledge the Restricted Stock or
the Participant violates one of the covenants contained in Section 6 of this
Agreement. Except as provided under Section 5 of this Agreement, the
Restrictions on the Restricted Stock shall automatically lapse:

 

(i)

upon expiration of the Restriction Period;

(ii)

in the event of the Participant’s retirement at or after age 65, permanent
disability, or death or upon a Change in Control; or

(iii)

as may be otherwise provided under the terms of the Plan.

 

Page 1 of 5

--------------------------------------------------------------------------------

 

 

(b)

Notwithstanding anything in this Agreement to the contrary, the Committee may,
in the Committee’s sole discretion, waive or modify this Agreement to permit the
lapse of Restrictions on all or a portion of the Restricted Stock awarded
hereunder prior to the end of the Restriction Period, including, without
limitation, upon the Participant’s retirement before age 65.

 

(c)

During the Restriction Period, the Participant will be entitled to all other
rights of a shareholder of the Corporation with respect to the Restricted Stock,
including the right to vote the Restricted Stock and receive dividends and other
distributions thereon.

 

4.

LEGEND REQUIREMENT

 

Each stock certificate or book-entry notation evidencing an award of Restricted
Stock shall be registered in the name of the Participant, and shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such award substantially in the following form (the “Legend”):

 

“The sale or transfer of these shares of stock is subject to certain
restrictions on transfer as set forth in the Huttig Building Products, Inc. 2005
Executive Incentive Compensation Plan, as amended and restated from time to
time, and in the associated Award Agreement. Copies of such Plan and Agreement
may be obtained from Huttig Building Products, Inc., 555 Maryville University
Dr., Suite 400, St. Louis, MO 63141.”

 

5.

TERMINATION OF EMPLOYMENT

 

Subject to the rights of the Committee under Section 3(b), termination of the
Participant’s employment during the Restriction Period for any reason other than
retirement at or after age 65, permanent disability or death shall result in the
forfeiture of all Restricted Stock as to which the Restrictions have not lapsed,
and the Participant shall be required to return all applicable stock
certificates to the Corporation. Records of the Corporation and its Subsidiaries
regarding Participant’s period of employment, termination thereof and the
reasons therefor, permanent disability, leaves of absence, re-employment and
other matters shall be conclusive for all purposes hereunder, unless determined
by the Corporation or the Committee to be incorrect.

 

6.

COVENANTS

 

(a)

The Participant agrees to be bound by all terms and provisions of the Plan, and
all such provisions shall be deemed a part of this Agreement for all purposes.

 

(b)

The Participant agrees to provide the Corporation, when and if requested, with
any information or documentation which the Corporation believes necessary or
advisable in connection with the administration of the Plan, including data
required to assure compliance with the requirements of the Securities and
Exchange Commission, of any stock exchange upon which the Huttig Shares are then
listed, or of any applicable federal, state or other law.

 

(c)

The Participant agrees, upon due notice and demand, to promptly pay to the
Corporation the cash amount of any taxes which are required to be withheld by
the Corporation either at the time the Restriction Period lapses or at the time
of award (in cases where the Participant duly elects to be taxed at such earlier
time); provided, however, the

Page 2 of 5

--------------------------------------------------------------------------------

 

 

Corporation, in its sole discretion, may accept Restricted Stock awarded
hereunder or Huttig Shares otherwise previously acquired in satisfaction
thereof.

 

7.

NO COVENANT OF EMPLOYMENT

 

Neither the execution and delivery of this Agreement nor the granting of any
award evidenced by this Agreement shall constitute, or be evidence of, any
agreement or understanding, express or implied, on the part of the Corporation
or any of its subsidiaries to employ the Participant for any specific period.

 

8.

ADMINISTRATION AND INTERPRETATION OF PLAN AND AGREEMENT

 

All terms, conditions and restrictions of the Plan are incorporated herein and
made a part hereof as if stated herein. In the event of any conflict between the
terms of this Agreement and those of the Plan, the provisions of the Plan shall
prevail.

 

The Committee shall have full authority and discretion, subject only to the
terms of the Plan, to decide all matters relating to the administration or
interpretation of the Plan and this Agreement, and all such action by the
Committee shall be final, conclusive, and binding upon the Corporation and the
Participant. The Committee shall have full authority and discretion to modify at
any time the Restriction Period, the Restrictions, the other terms and
conditions of this Agreement, the Legend and any other instrument evidencing
this award, provided that no such modification shall increase the benefit under
such award beyond that which the Committee could have originally granted at the
time of the award, or shall impair the rights of the Participant under such
award except in accordance with the Plan, any applicable agreement or applicable
law or with consent of the Participant. The Corporation, the Committee and the
members of the Board of Directors shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Restricted Stock granted hereunder.

 

This Agreement is deemed to be issued in, the award evidenced hereby is deemed
to be granted in, and both shall be governed by the laws of, the State of
Delaware. There have been no representations to the Participant other than those
contained herein.

 

9.

DELIVERY

 

All certificates or book-entry notations for Restricted Stock awarded under the
Plan shall be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which Huttig Shares are then listed and any applicable federal or state
securities law, and the Committee may cause a legend or legends, in addition to
the Legend required under Section 4 of this Agreement, to be put on any such
certificates or book-entry notations to make appropriate reference to such
restrictions.

 

The stock certificates, if any, evidencing the Restricted Stock shall be held in
custody by the Corporation or its designee until the Restrictions thereon shall
have lapsed and the Committee may require, as a condition of any award, that the
Participant shall have delivered a stock power endorsed in blank relating to the
Restricted Stock covered by such award.

 

As soon as administratively practicable following the lapse of the Restrictions
with respect to any of the Restricted Stock without a forfeiture, and upon the
satisfaction of all other applicable conditions as

Page 3 of 5

--------------------------------------------------------------------------------

 

 

to the Restricted Stock, including, but not limited to, the payment by the
Participant of all applicable withholding taxes, the Corporation shall deliver
or cause to be delivered to the Participant a certificate or certificates, or in
the Committee’s sole discretion, make appropriate book-entry notation on the
Company’s books, in each case for the applicable Restricted Stock which shall
not bear the Legend required under Section 4 of this Agreement.

 

Nothing herein shall require the Corporation to issue any Huttig Shares with
respect to an award if that issuance would, in the reasonable determination of
the Corporation, constitute a violation of rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which Huttig Shares are then listed or any applicable federal or state
securities law.

 

10.

DEATH BENEFITS.

 

The Participant may designate a beneficiary or beneficiaries (contingently or
successively) to whom any benefit hereunder and under the Plan is to be paid in
the event of his or her death and, from time to time, may change his or her
designated beneficiary.  A beneficiary designation shall be made in writing in a
form prescribed by the Committee and delivered to the Corporation while the
Participant is alive.  If there is no designated beneficiary surviving at the
death of the Participant, payment of any death benefit of the Participant shall
be paid to the Participant’s executor, administrator or legal representative.

 

11.

AMENDMENT

 

The terms of this Agreement shall be subject to the terms of the Plan as the
Plan may be amended from time to time by the Board of Directors of the
Corporation unless any such amendment by its terms or by its clear intent is
inapplicable to this Agreement.

 

12.

NOTICE

 

Any notice to the Corporation provided for in this Agreement shall be in writing
and addressed to it in care of the Secretary of the Corporation, and any notice
to the Participant shall be in writing and addressed to the Participant at the
address contained in the Corporation’s records at the time or to such other
address designated in writing by the Participant.

 

13.

PARTICIPANT ACKNOWLEDGMENT.  

 

By accepting this grant, the Participant acknowledges receipt of a copy of the
Plan, and acknowledges that all decisions, determinations and interpretations of
the Committee in respect of the Plan, this Agreement and the Restricted Stock
granted hereunder shall be final and conclusive.

 

[Remainder of page is intentionally left blank.]






Page 4 of 5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective the day
and year first above written.

 

HUTTIG BUILDING PRODUCTS, INC.

 

___________________________________

By:

Title:  

 

PARTICIPANT

 

 

_______________________________

[insert name]

 

Page 5 of 5